 



EXHIBIT 10.1
AMENDMENT V
TO
PROPORTIONAL REINSURANCE AGREEMENT
     THIS AMENDMENT V, dated as of February 11, 2008 (the “Amendment”) to the
Proportional Reinsurance Agreement (the “Agreement”) dated as of September 29,
1986, as previously amended on October 1, 1988, July 16, 1992, December 21, 1995
and April 20, 2000, between DONEGAL MUTUAL INSURANCE COMPANY, a mutual casualty
insurance company organized and existing under the laws of the Commonwealth of
Pennsylvania (“Donegal Mutual”) and ATLANTIC STATES INSURANCE COMPANY, a stock
casualty insurance company incorporated and existing under the laws of the
Commonwealth of Pennsylvania (“Atlantic States”) and all of whose capital stock
is owned by Donegal Group Inc., a Delaware corporation (“DGI”).
W I T N E S S E T H:
     WHEREAS, the Coordinating Committee of the Boards of Directors of Donegal
Mutual and DGI has determined that the Amendment is fair and equitable to
Donegal Mutual and its policyholders and to DGI and its stockholders;
     WHEREAS, a committee comprised solely of independent members of the Board
of Directors of Donegal Mutual, with the advice of independent legal counsel,
has determined that the Amendment is fair to and in the best interests of
Donegal Mutual and its policyholders and recommended that the Board of Directors
of Donegal Mutual approve the Amendment;
     WHEREAS, a committee comprised solely of independent members of the Board
of Directors of DGI, with the advice of independent legal counsel, has
determined that the Amendment is fair to and in the best interests of DGI and
its stockholders and recommended that the Board of Directors of DGI cause the
Board of Directors of Atlantic States to approve the Amendment;
     WHEREAS, Donegal Mutual’s Board of Directors has received the opinion of
Keefe, Bruyette and Woods, Inc., an independent investment banking firm, to the
effect that the Amendment is fair to Donegal Mutual and its policyholders from a
financial point of view; and
     WHEREAS, the Boards of Directors of Donegal Mutual and Atlantic States
believe the Amendment is in the best interests of Donegal Mutual and Atlantic
States and have approved the Amendment.

 



--------------------------------------------------------------------------------



 



     NOW, THEREFORE, the parties hereto, in consideration of their mutual
covenants and agreements contained herein and in the Agreement and intending to
be legally bound hereby, covenant and agree as follows:
     1. Amendment of Exhibit I to the Agreement. Exhibit I to the Agreement is
hereby amended and restated so that, as amended and restated, said Exhibit to
the Agreement shall read in its entirety as follows:
“EXHIBIT I
PROPORTIONAL REINSURANCE AGREEMENT

                   Corporate Pool Participant             Pool Participation
Donegal Mutual Insurance Company
    20 %
Atlantic States Insurance Company
    80 %

     2. Effective Date of the Amendment. The Amendment shall be effective as to
the parties at 12:01 a.m., on March 1, 2008.
     3. Ratification of Remainder of the Agreement. Except for the amendment to
Exhibit I to the Agreement as set forth in Section 1 of this Amendment, all of
the terms and provisions of the Agreement are hereby ratified and confirmed and
shall remain in full force and effect.
     IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Amendment as of the date and year first above
written.

                  [SEAL]       DONEGAL MUTUAL INSURANCE COMPANY    
 
               
/s/ Sheri O. Smith
      By:   /s/ Donald H. Nikolaus    
 
Sheri O. Smith,
Secretary
         
 
Donald H. Nikolaus,
President and Chief Executive Officer    
 
                [SEAL]       ATLANTIC STATES INSURANCE COMPANY    
 
               
/s/ Daniel J. Wagner
      By:   /s/ Jeffrey D. Miller    
 
Daniel J. Wagner,
Senior Vice President and Treasurer
         
 
Jeffrey D. Miller,
Senior Vice President and Chief Financial Officer    

-2-